Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 4/15/2022, has been entered. 	
Allowable Subject Matter
Claims 1, 2, 4, and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 16.  Specifically, the closest prior art reference Shim et al. (US Pub. No. 2017/0194400 A1) fails to teach or suggest a light-emitting device, comprising: a refractive index of the first packaging portion is less than a refractive index of the second packaging portion, and the packaging film layer is configured to enable light emitting by the light-emitting unit to leave from a light-emitting surface of the light-emitting device by refraction; and the thin film packaging structure comprises inorganic layers and organic layers which are alternately superimposed along a direction going distally from the light-emitting unit; and in the thin film packaging structure, a packaging film layer most proximal to the light-emitting unit and a packaging film layer most distal from the light-emitting unit are inorganic layers, and the packaging film layers is an inorganic layer most proximal to the light-emitting unit, as recited in claim 1; or a method for manufacturing a light-emitting device, comprising: a refractive index of the first packaging portion is less than a refractive index of the second packaging portion, and the packaging film layer is configured to enable light emitting by the light-emitting unit to leave from a light-emitting surface of the light-emitting device by refraction; and the thin film packaging structure comprises inorganic layers and organic layers which are alternately superimposed along a direction going distally from the light-emitting unit; and in the thin film packaging structure, a packaging film layer most proximal to the light-emitting unit and a packaging film layer most distal from the light-emitting unit are inorganic layers, and the packaging film layers is an inorganic layer most proximal to the light-emitting unit, as recited in claim 16.  
Dependent claims 2, 4, 8-15 and 17-23 are allowable because of their dependence from one of allowable independent claims 1 or 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/26/2022